Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 4/26/2021 have been fully considered, but they are not persuasive.   

First, Applicant argues that the prior art does not disclose the newly added amendments to claim 1.  Examiner cites new prior art, Cho et al., US 2015/0095844 A1 (hereinafter referred to as “Cho”), which discloses those amendments (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed based on the gazes of two users).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the gaze tracking of Cho to determine whether to display the content of Shimy, because it is predictable that doing so would improve convenience by ensuring both users are ready to access content by ensuring both users are looking at the appropriate portion of the display before displaying the content.

(see Makela para. 0034, where a file name on a screen is highlighted).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the highlighting technique of Makela to further emphasize the previously consumed content of Shimy, because it is predictable that the additional emphasis from Makela’s highlighting would make it easier for the user to see the content that the user wants to finish consuming as the user’s eyes will be drawn to the additional highlighting. 

Third, Applicant argues that the prior art does not disclose the newly added amendments of claim 12 and the switching of claim 15.  
Examiner cites new prior art, Auxer et al., US 2019/0141399 A1 (hereinafter referred to as “Auxer”), which discloses by a first content delivery application; the one or more processors, upon determining that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content; and using the second content delivery application (see Auxer paras. 0071 and 0145, where it is determined that the user does not have access to the application that streams the desired content; and a plurality of applications are available and each can be selected).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Auxer to determine whether or not the user still has access to the partially consumed content of Shimy, because it is predictable that convenience is improved by automatically determining the licensing rights of the content so 
Furthermore, also cites new prior art, Rouse et al., US 2011/0258706 A1 (hereinafter referred to as “Rouse”)., which discloses selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Rouse to continue consuming the partially consumed content of Shimy, because it is predictable that users would benefit from being able to finish consuming their content by simply switching applications when the previous application is no longer available and/or convenient to use.
Claim 15 does not recite “switching.”

Fourth, Applicant argues that the prior art does not disclose the claim limitations of claim 3.  Examiner respectfully disagrees.  Shimy discloses selecting a content from a plurality of content, the selection of the content occurring as a function of a previously used content upon which content was previously partially consumed (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).
Murray, US 2018/0310070 A1 (hereinafter referred to as “Murray”), discloses selecting a content delivery application for the content from a plurality of content delivery applications as (see Murray para. 0006, where “content associated with a list of selected content channels (e.g., Netflix and YouTube)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the plurality of content channels associated with a plurality of content of Murray to the device of Shimy, because it is predictable that doing so would improve the user experience by offering users additional sources for content to consume.
Those of ordinary skill in the video processing art would recognize that selecting the previously used content of Shimy would also involve identifying and selecting that content’s media player and/or delivery application.  Murray further renders obvious the transitioning between multiple applications – such as Netflix and YouTube - to view that content.  This is similarly done by lay people using their cell phones when those lay people want to view previously used content or switch between content and therefore is easily within the understanding of one of ordinary skill in the art.
Applicant also argues that Murray discloses a manual changing of content channels.  However, Applicant’s claims do not prohibit the manual changing or selection of content.  Furthermore, Shimy is the prior art relied upon for automatically determining the content, not Murray, whereas Murray is relied upon for the use of popular media content applications and/or channels.  Those of ordinary skill in the art would understand how to use the automatic processes of Shimy to automatically switch between the content channels of Murray, thereby rendering the claims obvious.

(see Shimy Fig. 13, and paras. 0161 and 0162, where content may be edited), and 
However, Cadena Vedova et al., US 2015/0067721 A1 (hereinafter referred to as “Cadena Vedova”), discloses transmitting, with a wireless communication circuit of the electronic device, the one or more edits to a remote electronic device belonging to the at least one other person (see Cadena Vedova Figs. 1-3 and paras. 0013, 0018, 0026-0031, where a video is edited and transmitted to a mobile phone using a cellular network).
It would have been obvious to one of ordinary skill in the art at the time of filing to transmit the edited content of Shimy using Cadena Vedova’s server, cellular network, and mobile phone, because it is predictable that parents would want to protect younger users from potentially obscene material when they watch content in a different location on a mobile phone.
Shimy’s Figure 13 clearly shows that multiple active users may edit content using “option 1314” (see Shimy Fig. 13 and paras. 0161 and 0162).  Cadena Vedova is merely provided to show that the content may then be transmitted to one of the user’s other devices.  In addition to editing content to protect younger users, it is also predictable that it would be convenient for a user that has to leave the area but still wants to view the content on another device.   Accordingly, the prior art renders the concept obvious.

Election/Restrictions
Newly submitted claim(s) 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The elected invention, drawn to a device for displaying a shared partially consumed content for two users classified in H04N 21/4661, and new claim(s) 23 and 24, drawn to a device for displaying content created by two users based on a physical location classified in G06T 11/60, are subcombinations disclosed as usable together in a single combination.
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as two people can use the same device to view previously partially consumed content based on gaze; and subcombination II also has separate utility such as that two people can use the same device for creating content based on physical location data. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

There is a serious search and/or examination burden, because searching both inventions would require substantially different search strategies spanning substantially different classification areas, because each invention is directed to substantially different features involving the retrieval of substantially different data sources using substantially different techniques.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 6, 7, 9, 10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al., US 2011/0069940 A1 (hereinafter referred to as “Shimy”) in view of Cho et al., US 2015/0095844 A1 (hereinafter referred to as “Cho”).

claim 1, Shimy discloses a method in an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), the method comprising:
identifying, with one or more sensors of the electronic device, an authorized user of the electronic device, present within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”); 
also identifying, with the one or more sensors of the electronic device, at least one other person, also present within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); 
selecting, with one or more processors of the electronic device, content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”; see also Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”); and 
presenting, with the one or more processors, the content on a display of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”).

However, Cho discloses determining, with the one or more sensors of the electronic device, whether the authorized user and the at least one other person are both looking at the electronic device; and presenting, with the one or more processors, the content on a display of the electronic device in response to detecting that the person and the at least one other person are both looking at the electronic device (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed based on the gazes of two users).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the gaze tracking of Cho to determine whether to display the content of Shimy, because it is predictable that doing so would improve convenience by ensuring both users are ready to access content by ensuring both users are looking at the appropriate portion of the display before displaying the content.

Regarding claim 2, Shimy discloses further comprising continuing the presenting of the content on the display of the electronic device only when the authorized user of the electronic device is present within the environment of the electronic device (see Shimy Fig. 8 and paras. 0090, 0135-0137, 0147, 0148, where “. . . a device may be configured to change provided content when a user is detected to have left the detection region”).

Regarding claim 4, Shimy discloses wherein the presenting comprises initiating the presentation of the content at a temporal location where previous partial consumption of the content by the authorized user and the at least one other person ceased (see Shimy paras. 0007, 0090, 0104, 0133, 0135-0137, where “a user may configure a device to automatically resume content if the content was paused when the user left the device's detection region”).

Regarding claim 6, Shimy discloses wherein the presenting occurs during another presentation of the content, further comprising saving, in a memory of the electronic device, a temporal location of the another presentation where the presenting occurs (see Shimy paras. 0055, 0135, where a “memory” is used to store “other data used in operating the guidance application” and that application pauses content and displays other content while a user temporarily leaves).

Regarding claim 7, Shimy discloses further comprising initiating, with the one or more processors, the presentation of the content at another temporal location where previous partial consumption of the content by the authorized user and the at least one other person ceased (see Shimy paras. 0007, 0090, 0104, 0133, 0135-0137, where “a user may configure a device to automatically resume content if the content was paused when the user left the device's detection region”).

claim 9, Shimy discloses wherein the presenting comprises presenting a user actuation target launching the content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 10 and paras. 0147 and 0148, where “By selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).

Regarding claim 10, Shimy discloses further comprising identifying, with the one or more processors, the content previously partially consumed by the authorized user and the at least one other person, wherein the identifying occurs as a function of an identity of the authorized user and another identity of the at least one other person (see Shimy Fig. 10, and paras. 0139, 0140, 0147 and 0148, where (see Shimy paras. 0139 and 0140, where “Device1 may then rewind content1 to a point in content1 where user1 last accessed content1”, and also “. . . users may be presented with last activity option 1032 after a user is successfully detected, identified, and/or authenticated . . .”).

Regarding claim 22, Shim does not explicitly disclose wherein the presenting the content on the display of the electronic device occurs only when both the authorized user and the at least one other person are looking at the electronic device.
However, Cho discloses wherein the presenting the content on the display of the electronic device occurs only when both the authorized user and the at least one other person are looking at the electronic device (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed only when the gazes of two users is looking at the appropriate portion of the display).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Murray, US 2018/0310070 A1 (hereinafter referred to as “Murray”).

Regarding claim 3, Shimy discloses selecting a content from a plurality of content, the selection of the content occurring as a function of a previously used content upon which content was previously partially consumed (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).
Shimy does not explicitly disclose selecting a content delivery application for the content from a plurality of content delivery applications as a function of a previously used content delivery application.
However, Murray discloses selecting a content delivery application for the content from a plurality of content delivery applications as a function of a previously used content delivery application (see Murray para. 0006, where “content associated with a list of selected content channels (e.g., Netflix and YouTube)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the plurality of content channels associated with a plurality of content of Murray to the device .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 4 above, and in further view of Rose, US 2018/0268022 A1 (hereinafter referred to as “Rose”).

Regarding claim 5, Shimy discloses further comprising completing the presenting of the content on the display of the electronic device and suggesting, with the one or more processors, additional content (see Shimy para. 0125, 0133, 0147, and 0148, where content may be completed and additional content may be suggested).
Shimy does not explicitly disclose additional content as a function of the content.
However, Rose discloses further comprising completing the presenting of the content on the display of the electronic device and suggesting, with the one or more processors, additional content as a function of the content (see Rose para. 0077, where “[a]t the end of a movie, related or similar content could be shown and suggested”).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the similar content suggestions of Rose to the users of Shimy, because it is predictable that doing so would “. . . encourage further exploring or watching” (see Rose para. 0077).  Furthermore, it is also predictable that users would likely enjoy content similar to content they’ve previously selected for viewing.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Makela, US 2005/0166161 A1 (hereinafter referred to as “Makela”).

Regarding claim 8, Shimy discloses wherein the presenting of the content previously partially consumed by the authorized user and the at least one other person occurs concurrently with another presentation of other content, further comprising emphasizing the content previously partially consumed by the authorized user and the at least one other person to identify the content previously partially consumed by the authorized user and the at least one other person as previously consumed content (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device” which comprises the emphasizing, and “display 1000 may include media 1040, media listings 1050, and advertisement 1060” which comprises another presentation of other content).
Shimy does not explicitly disclose highlighting.
Makela discloses highlighting (see Makela para. 0034, where a file name on a screen is highlighted).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the highlighting technique of Makela to further emphasize the previously consumed content of Shimy, because it is predictable that the additional emphasis from Makela’s highlighting would make it easier for the user to see the content that the user wants to finish consuming as the user’s eyes will be drawn to the additional highlighting. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Cadena Vedova et al., US 2015/0067721 A1 (hereinafter referred to as “Cadena Vedova”).

Regarding claim 11, Shimy discloses further comprising receiving, at a user interface of the electronic device, one or more edits to the content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 13, and paras. 0161 and 0162, where content may be edited), and 
Shimy does not explicitly disclose transmitting, with a wireless communication circuit of the electronic device, the one or more edits to a remote electronic device belonging to the at least one other person.
However, Cadena Vedova discloses transmitting, with a wireless communication circuit of the electronic device, the one or more edits to a remote electronic device belonging to the at least one other person (see Cadena Vedova Figs. 1-3 and paras. 0013, 0018, 0026-0031, where a video is edited and transmitted to a mobile phone using a cellular network).
It would have been obvious to one of ordinary skill in the art at the time of filing to transmit the edited content of Shimy using Cadena Vedova’s server, cellular network, and mobile phone, because it is predictable that parents would want to protect younger users from potentially obscene material when they watch content in a different location on a mobile phone.

Claim(s) 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al., US 2011/0069940 A1 (hereinafter referred to as “Shimy”) in view of Auxer et al., US 2019/0141399 A1 (hereinafter referred to as “Auxer”) and Rouse et al., US 2011/0258706 A1 (hereinafter referred to as “Rouse”).

Regarding claim 12, Shimy discloses an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), comprising: 
one or more sensors identifying at least one authorized user of the electronic device within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”) and at least one other person within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); 
a user interface (see Shimy Figs. 1-4, and paras. 0035, 0057, 0058, and 0186, where a “user may control the control circuitry 304 using user input interface 310”); and 
one or more processors, operable with the user interface and retrieving content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content when both the at least one authorized user of the electronic device and the at least one other person were within the environment of the electronic device (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”); 
the one or more processors changing a content presentation on the user interface to repeat presentation of the content upon detecting both the at least one authorized user of the electronic device and the at least one other person are within the environment of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”, and content is repeated for users based on their “progress”).
However, Shimy does not explicitly disclose by a first content delivery application; the one or more processors, upon determining that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content, selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application.
However, Auxer discloses by a first content delivery application; the one or more processors, upon determining that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content; and using the second content delivery application (see Auxer paras. 0071 and 0145, where it is determined that the user does not have access to the application that streams the desired content; and a plurality of applications are available and each can be selected).

Furthermore, Rouse discloses selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Rouse to continue consuming the partially consumed content of Shimy, because it is predictable that users would benefit from being able to finish consuming their content by simply switching applications when the previous application is no longer available and/or convenient to use.

Regarding claim 13, Shimy discloses the one or more processors changing the content presentation by transitioning from a first temporal location within the content to a second temporal location of the content (see Shimy paras. 0139 and 0140, where “Device1 may then rewind content1 to a point in content1 where user1 last accessed content1”).

claim 16, Shimy discloses the one or more processors repeating the presentation of the content by initiating the presentation of the content at a temporal location corresponding to a cessation of a previous presentation of the content occurring when the at least one authorized user of the electronic device and the at least one other person were within the environment of the electronic device (see Shimy paras. 0007, 0090, 0104, 0133, 0135-0137, where “a user may configure a device to automatically resume content if the content was paused when the user left the device's detection region”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Auxer and Rouse as applied to claim 13 above, and in further view of McWilliams, US 2012/0219273 A1 (hereinafter referred to as “McWilliams”).

Regarding claim 14, Shimy discloses the one or more processors and the one or more sensors identifying the at least one other person leaving the environment of the electronic device (see Shimy paras. 0050, 0052, 0095, 0135, 0139, and 0140, where users leaving the environment are detected).
Shimy doesn’t disclose transitioning from the second temporal location of the content to the first temporal location of the content upon.
However, McWilliams discloses transitioning from the second temporal location of the content to the first temporal location of the content upon (see Mcwilliams para. 0019, where “. . . most users fast forward only through those parts of the audio-visual program that are not of interest to the user . . .”).
(see Mcwilliams para. 0019).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Auxer and Rouse as applied to claim 12 above, and in further view of Kelly et al., US 2012/0310783 A1 (hereinafter referred to as “Kelly”).

Regarding claim 15, Shimy does not explicitly disclose the first content delivery application for the content comprising one of an electronic book reader application or an audiobook application and the second content delivery application for the content comprising another of the electronic book reader application or the audiobook application.
However, Kelly discloses the first content delivery application for the content comprising one of an electronic book reader application or an audiobook application and the second content delivery application for the content comprising another of the electronic book reader application or the audiobook application (see Kelly para. 0002, where “[m]odern media player applications provide graphical user interfaces for browsing, selecting, accessing or playing media content, such as music, video, audiobooks, electronic books, ringtones and applications”).
.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of VanBlon et al., US 2019/0311512 A1 (hereinafter referred to as “VanBlon”).

Regarding claim 21, Shimy does not explicitly disclose further comprising ceasing the presenting the content on the display of the electronic device in response to detecting at least one person of the person and the at least one other person looking away from the electronic device.
However, VanBlon discloses further comprising ceasing the presenting the content on the display of the electronic device in response to detecting at least one person of the person and the at least one other person looking away from the electronic device (see VanBlon Figs. 4 and 11, and paras. 0075-0077, and claims 12 and 17, where content ceases if user looks away from display).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the display technique of VanBlon to cease the display of Shimy’s content when users look away, because it is predictable that doing so would improve convenience by allowing users to automatically pause content without having to press a button but by merely looking away.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663